DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 45, 46, 48-50, 52-54, 56-58 and 60-63.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 
Applicants' arguments, filed 07/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 45, 46, 48-50, 52-54, 56-58, and 60-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 2005/0123620, Jun. 9, 2005) in view of Obayan et al. (US 2014/0005116, Jan. 2, 2014), Frank et al. (US 2008/0112988, May 15, 2008), Van Wyhe (WO 2008/037262, Apr. 3, 2008), Sharpe et al. (US 5,631,017, May 20, 1997), and Cooley (US 2008/0286212, Nov. 20, 2008).
Chiou discloses treating acne and warts with a topical application containing one or more polyvalent metal compounds (¶ [0002]). Skin infection is commonly treated with antimicrobial agents (¶ [0003]). Suitable polyvalent metal compounds include copper compounds (¶ [0011]). Suitable dosage forms of one or more polyvalent metal compounds include a cream (¶ [0012]).
Chiou differs from the instant claims insofar as not disclosing wherein the cream comprises or consists of water, emulsifying wax, ethylhexyl stearate, cyclopentasiloxane, sorbitol, tocopheryl acetate, aloe barbadensis leaf juice powder, disodium EDTA, methylchloroisothiazolinone, and methylisothiazolinone.
However, Obayan et al. disclose a dermal application formulation of alanyl-glutamine which is effective in reducing the severity and/or preventing the formation of keloid scars (abstract). The formulation may comprise Versabase Cream (¶ [0040]). 
 Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Chiou discloses wherein suitable dosage forms include a cream. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the copper compound of Chiou into VersaBase Cream since it is a known and effective cream suitable for topical application as taught by Obayan et al. Table 11 of the instant specification discloses wherein VersaBase Cream consists of water, emulsifying wax, ethylhexyl stearate, cyclopentasiloxane, sorbitol, tocopheryl acetate, aloe barbadensis leaf juice powder, disodium EDTA, methylchloroisothiazolinone, and methylisothiazolinone.
The combined teachings of Chiou and Obayan et al. do not disclose wherein the copper compound consist of copper ions.
However, Frank et al. disclose a composition for vitalizing and stabilizing cosmetics comprising copper ions (abstract). The copper ions may be obtained by inserting a pure sample of copper into water substantially free of ions and running a current therethrough (¶ [0023]). The composition is a topical composition (¶ [0002]).
The composition of Chiou comprises copper. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated copper ions as the copper compound in the composition of Chiou since this is a known and effective source of copper suitable for topical application as taught by Frank et al. 
The combined teachings of Chiou, Obayan et al., and Frank et al. do not disclose wherein the copper ions are in a suspension.
However, Van Wyhe discloses a pharmaceutical composition for wound healing comprising copper ions (abstract). Creams are semi-solid compositions of bioactive compounds for external application. They may be made by mixing a pharmaceutically active compound in finely-divided or powdered form, alone or in solution or suspension in an aqueous or non-aqueous fluid (page 14, lines 32-35 – page 15, line 1). 
Chiou discloses wherein the dosage form may be a cream. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the copper ions in a suspension since this is a known and effective method of formulating a cream as taught by Van Wyhe. 
The combined teachings of Chiou, Obayan et al., Frank et al., and Van Wyhe do not disclose wherein the suspension has saline and buffers. 
However, Sharpe et al. disclose wherein suspensions for topical application can include saline solution and buffers (col. 8, lines 12-19). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated saline and buffers into the suspension since these are known and effective components for formulating suspensions for topical application as taught by Sharpe et al. 
The combined teachings of Chiou, Obayan et al., Frank et al., Van Wyhe, and Sharpe et al. do not disclose wherein the composition is for preventing biofilm formation.
However, Cooley discloses formulations containing copper that are effective against biofilm formation as well as treating existing biofilm (¶ [0014]). Copper ions penetrate biofilms and retard microbial growth (¶ [0023]). The formulation may be used in combination with a wide variety of cosmetic and pharmaceutical compositions including skin cream (¶ [0006]). Biofilms may comprise Streptococcus mutans (Example 11)
It would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Chiou to prevent biofilm formation since the composition comprises copper and copper is known to be effective against biofilms as taught by Cooley. 
In regards to the product-by-process limitations in claims 46, 53, 54 and 61, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, a suspension of copper ions is obvious; therefore, the claim is unpatentable even though the prior art does not disclose the same process for making the suspension. 
In regards to instant claims 48, 49, 56, and 57 reciting wherein the formulation is administered daily or wherein one tablespoon of the formulation is administered daily, since it was known in the art that compositions comprising copper may be used to treat biofilms, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed administration time and amount based on the desired level of therapeutic effect to treat biofilm. 
In regards to instant claims 52 and 60, it would have been prima facie obvious to one of ordinary skill in the art that the composition of Chiou prevents the formation of biofilm by Streptococcus mutans since the composition comprises copper, copper is effective against biofilms, and biofilms comprises Streptococcus mutans as taught by Cooley. 

Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection has been made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 45, 46, 48-50, 52-54, 56-58 and 60-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 11 of U.S. Patent No. 10,813,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional limitations) and thus read on the instant claims.

Claims 45, 46, 48-50, 52-54, 56-58 and 60-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 37 of copending Application No. 13/841,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite additional limitations) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 45, 46, 48-50, 52-54, 56-58 and 60-63 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612